Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  153074(58)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  SHELBY TOWNSHIP,                                                                                                   Justices

           Respondent-Appellant,
                                                                   SC: 153074
  v                                                                COA: 323491
                                                                   MERC: 12-000067
  COMMAND OFFICERS ASSOCIATION OF
  MICHIGAN,
             Charging Party-Appellee.
  _______________________________________/

        On order of the Chief Justice, the motion of charging party-appellee to extend the
  time for filing its brief is GRANTED. The brief will be accepted as timely filed if
  submitted on or before May 26, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 28, 2017
                                                                              Clerk